DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

    PNG
    media_image1.png
    69
    948
    media_image1.png
    Greyscale


Status of the Claims
Claims 16 – 19 are pending in the instant application.

Response to Applicant’s Remarks
Applicant’s response after Final action filed on September 29, 2021 has been entered.
The rejection under 35 U.S.C 102(a)(1) of the instant claims 1 and 5 as being anticipated by the publication: A. Nonoyama et al., Tetrahedron 73 (2017), pp. 1517-1521 is hereby withdrawn in view of Applicant’s cancellation of the instant claims.

Information Disclosure Statement
The information disclosure statement filed September 30, 2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Conclusion
Claims 16 – 19 are now allowed.
Claims 1 – 15 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626